Opinion issued July 12, 2012.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00213-CV
                           ———————————
                        MARCO M. SCOTT, Appellant
                                        V.
                        RAMONA NICHOLS, Appellee



                   On Appeal from the 257th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-56734


                         MEMORANDUM OPINION

      Appellant, Marco M. Scott, has neither established indigence nor paid all the

required fees. See TEX. R. APP. P. 5 (requiring payment of fees in civil cases

unless indigent), 20.1 (listing requirements for establishing indigence); see also
TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon

2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of appeals); Order

Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of

Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1)

(listing fees in court of appeals). After being notified on March 7, 2012 that this

appeal was subject to dismissal if the fees were not paid within 10 days, appellant

did not adequately respond. See TEX. R. APP. P. 5 (allowing enforcement of rule);

42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for nonpayment of all required fees.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




                                         2